Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims overcome the objection and 112(b) rejections on record. 

Applicant's arguments filed October 6, 2021 regarding the 103 rejection on record have been fully considered but they are not persuasive. 

Applicant argues that Morishima cannot disclose the acute angle as claimed because Morishima’s tab is punched out from the uncoated part of the metallic foil thus the tab is within the plane of the metallic foil. Applicant alleges Morishima therefore cannot disclose the electrode interface surface nor the flat surface opposite the electrode interface surface because the tab is an integral part of the foil. 

However, Applicant’s argument is not persuasive for several reasons. First, Applicant argues against Morishima alone without consideration of the combination of references on record. Morishima is not relied upon to teach the structure of the claimed device outside the angular surface, therefore, Applicant’s argument that Morishima does not teach the interface surface or a flat surface opposite thereof is not commensurate in scope with the rejection on record. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant additionally argues that the angle theta as set forth in Morishima as being greater than 90 degrees and therefore cannot read on the claimed acute angle. However, theta in Morishima is not measured in the same manner as the instant angle. Theta as measured in Morishima is in fact the opposing angular measurement necessary to read on the claim, in light of the instant disclosure. Examiner does not rely on theta, but instead the angle formed by the intermediate surface and the interface consistent with the requirements of the angle in the instant disclosure, as clearly depicted in the reproduced figures below: 


    PNG
    media_image1.png
    227
    615
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    416
    media_image2.png
    Greyscale

Instant Fig. 4 				Morishima Fig. 13
	As can be seen from the reproduced figures, the angular measurement of Morishima as applied by Applicant is consistent with the angular measurement set forth in the instant disclosure regarding the acute angle (instant element 415 vs. the angle indicated by the arrow in Morishima Fig. 13 above). As such, it is clear that Morishima’s angle is acute from the figure and from the disclosure of being Morishima theta minus 180. 

	As Applicant’s arguments are not sufficient to rebut the prima facie obviousness determination on record, the rejection is without deficiency and maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-3, 6-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150295270 by Chun in view of US 20100081052 by Morishima et al (hereinafter Morishima).  

Regarding Claim 1, Chun discloses a battery cell comprising a housing (Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (Fig. 2-4 teaching the claimed “an electrode structure disposed in the housing”) comprising a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator disposed therebetween (130 Fig. 4 [0064] teaching the claimed “a separator positioned between the first polarity electrode plate and the second polarity electrode plate, the separator having pores through which ions are exchanged between the first polarity electrode plate and the second polarity electrode plate”). 

A first polarity tab electrically connects to the first electrode a first terminal (119 Fig. 4 [0051] teaching the claimed “a first polarity tab that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first 

Chun fails to disclose the side surfaces between the first and second surfaces of the tab forms an acute angle with the first surface. 

However, Morishima discloses the side surface between opposing first and second surfaces of an electrode tab in a battery cell may be formed to include an acute angle at the interface of the side surface and the first surface (Fig. 13 teaching the claimed “and at least one intermediate surface that extends between the electrode interface surface and the flat surface and that forms an acute angle with the electrode interface surface”). Morishima discloses such a configuration improves the strength of the tab ([0143]). 

As such, it would have been obvious to a skilled artisan at the time of the invention to modify Chun’s electrode tab to include an angular surface, as taught by Morishima, so as to improve the strength of the tab. 



Regarding Claim 3, modified Chun discloses two opposing surfaces between the first and second surface, each of said surface are curved (Morishima Fig. 13 teaching the claimed “the at least one intermediate surface including: a first intermediate curved surface that extends between a first edge of the flat surface and first edge of the electrode interface surface, and a second intermediate curved surface extending between a second edge of the flat surface and a second edge of the electrode interface surface”). 

Regarding Claim 6, modified Chun discloses an angle formed complimentary to the interface of the side surface and first surface is greater than 90 degrees, such that the resulting angle at the interface would be less than 90 degrees (Morishima [0143] teaching the claimed “the acute angle between the at least one intermediate surface and the electrode interface surface with a value between 20 degrees and 60 degrees”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
Regarding Claim 7, modified Chun discloses the tab has a uniform thickness along its length (Chun Fig. 3 for example, teaching the claimed “comprising: the first polarity tab that has a uniform cross section along its longitudinal axis”).  



Regarding Claim 9, modified Chun discloses the electrode structure is rolled into a cylindrical shape within the housing such that the first surface of the tab which contacts the electrode with which it makes electrical contact is conformal to the shape of that electrode (Chun Fig. 3 teaching the claimed “the first polarity electrode plate, the separator and the second polarity electrode plate rolled into a cylindrical shape, and the electrode interface surface that conforms to a curvature of the first polarity electrode plate”).  

Regarding Claim 10, modified Chun discloses the electrode structure is rolled into a cylindrical shape within the housing and that a first portion of each tab is confined within the cylindrical shape and a second portion of said tab extends outward from the cylindrical shape (Chun Fig. 3 teaching the claimed “the first polarity electrode plate, the separator and the second polarity electrode plate rolled into a cylindrical shape, and a first portion of the first polarity tab positioned between the first polarity electrode plate and the separator, and a second portion of the first polarity tab that extends out of one end of the electrode structure”).  

Regarding Claim 12, modified Chun is silent as to the thickness of the tab measured between the first and second surfaces. 

However, Chun does disclose that the thickness of the tab should be considered so as to be accommodated between rolls in the cylindrical shape ([0067]). Additionally, as the tab is a current extraction element for transferring electrical energy, a skilled artisan would appreciate the thickness of electrode materials such as the tab are result effective variables in that increased thickness increases conductivity/reduces resistance, however, also increasing the thickness would, in view of Chun, affect the structure of the cylindrical wrapping such that it would require no more than routine experimentation to optimize the thickness of the tab to arrive at the claimed range, thereby rendering obvious the claimed “the first polarity tab having a thickness, measured as a distance between the flat surface and the electrode interface surface, between 8 microns and 12 microns”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
  


However, Chun does disclose that the thickness of the tab should be considered so as to be accommodated between rolls in the cylindrical shape ([0067]). Additionally, as the tab is a current extraction element for transferring electrical energy, a skilled artisan would appreciate the thickness of electrode materials such as the tab are result effective variables in that increased thickness increases conductivity/reduces resistance, however, also increasing the thickness would, in view of Chun, affect the structure of the cylindrical wrapping such that it would require no more than routine experimentation to optimize the thickness of the tab to arrive at the claimed range, thereby rendering obvious the claimed “wherein a width of the electrode interface surface is between 6 millimeters and 10 millimeters”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding Claim 15, modified Chun discloses a second polarity tab (129 Fig. 3, 4 teaching the claimed “a second polarity tab that electrically connects the second polarity electrode plate to a second polarity terminal of the battery cell”). The second tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 3, 4 teaching the claimed “a second polarity electrode interface surface coupled with the second polarity metal plate of the second polarity 

Chun fails to disclose the side surfaces between the first and second surfaces of the tab forms an acute angle with the first surface. 

However, Morishima discloses the side surface between opposing first and second surfaces of an electrode tab in a battery cell may be formed to include an acute angle at the interface of the side surface and the first surface (Fig. 13 teaching the claimed “and at least one second polarity tab intermediate surface that extends between the second polarity electrode interface surface and the second polarity tab flat surface and that forms an acute angle with the second polarity electrode interface surface”). Morishima discloses such a configuration improves the strength of the tab ([0143]). 

As such, it would have been obvious to a skilled artisan at the time of the invention to modify Chun’s electrode tab to include an angular surface, as taught by Morishima, so as to improve the strength of the tab. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Morishima as applied to claim 1 above, and further in view of US 20190363330 by Suehiro et al (hereinafter Suehiro).

Regarding Claim 13, modified Chun discloses the limitations of Claim 1 but is silent as to the width of the tab, thereby being silent to the width of the second surface. 



Therefore, a skilled artisan would appreciate modified Chun’s tabs can be formed between 0.5-3 mm in width, as disclosed by Suehiro, so as to reduce unnecessary external force onto the electrode while maintaining sufficient tensile strength. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Morishima and US 20180083251 by Newman.  

	
Regarding Claim 16, Chun discloses a battery cell comprising a housing (Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (Fig. 2-4 teaching the claimed “an electrode structure disposed in the housing”) comprising a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator disposed therebetween (130 Fig. 4 [0064] teaching the claimed “a separator positioned between the first polarity electrode plate and the second polarity 

A first polarity tab electrically connects to the first electrode a first terminal (119 Fig. 4 [0051] teaching the claimed “a first polarity tab that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 3, 4 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface”). 

Chun fails to disclose the side surfaces between the first and second surfaces of the tab forms an acute angle with the first surface. 

However, Morishima discloses the side surface between opposing first and second surfaces of an electrode tab in a battery cell may be formed to include an acute angle at the interface of the side surface and the first surface (Fig. 13 teaching the claimed “and at least one intermediate surface that extends between the electrode interface surface and the flat surface and that forms an acute angle with the electrode interface surface”). Morishima discloses such a configuration improves the strength of the tab ([0143]). 

As such, it would have been obvious to a skilled artisan at the time of the invention to modify Chun’s electrode tab to include an angular surface, as taught by Morishima, so as to improve the strength of the tab. 



However, Newman discloses cylindrical lithium ion batteries may be used in battery packs in electrical vehicles (Fig. 1 [0004] teaching the claimed “an electric vehicle, comprising: a battery pack to power one or more components of the electric vehicle; and a battery cell arranged in the battery pack”). 

As Newman discloses, it is routine and conventional to use batteries like Chun’s in battery packs to power a portion of an electrical vehicle, therefore, it would have been obvious to employ Chun’s battery cell in such a system as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 17, modified Chun discloses the side surface is at least partially curved in shape (Morishima Fig. 13 teaching the claimed “the at least one intermediate surface including a curved surface”).  

Regarding Claim 18, modified Chun discloses an angle formed complimentary to the interface of the side surface and first surface is greater than 90 degrees, such that the resulting angle at the interface would be less than 90 degrees (Morishima [0143] teaching the claimed “the acute angle between the at least one intermediate surface and the electrode interface surface with a value between 20 degrees and 60 degrees”). In the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 20, Chun discloses a battery cell comprising a housing (Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (Fig. 2-4 teaching the claimed “an electrode structure disposed in the housing”) comprising a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator disposed therebetween (130 Fig. 4 [0064] teaching the claimed “a separator positioned between the first polarity electrode plate and the second polarity electrode plate, the separator having pores through which ions are exchanged between the first polarity electrode plate and the second polarity electrode plate”). 

A first polarity tab electrically connects to the first electrode a first terminal (119 Fig. 4 [0051] teaching the claimed “a first polarity tab that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 3, 4 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface”). 



However, Morishima discloses the side surface between opposing first and second surfaces of an electrode tab in a battery cell may be formed to include an acute angle at the interface of the side surface and the first surface (Fig. 13 teaching the claimed “and at least one intermediate surface that extends between the electrode interface surface and the flat surface and that forms an acute angle with the electrode interface surface”). Morishima discloses such a configuration improves the strength of the tab ([0143]). 

As such, it would have been obvious to a skilled artisan at the time of the invention to modify Chun’s electrode tab to include an angular surface, as taught by Morishima, so as to improve the strength of the tab. 

Chun fails to disclose an electrical vehicle comprising a battery pack which includes the battery cell. 

However, Newman discloses cylindrical lithium ion batteries may be used in battery packs in electrical vehicles (Fig. 1 [0004] teaching the claimed “providing a battery cell, the battery cell disposed in a battery pack to power electric vehicles”). 

As Newman discloses, it is routine and conventional to use batteries like Chun’s in battery packs to power a portion of an electrical vehicle, therefore, it would have been obvious to employ Chun’s . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.